Exhibit 10.1

THIS INDUSTRIAL BUILDING LEASE AGREEMENT (the “Lease”) is made and entered into
as of July 31, 2009 by and between Entorian Technologies Mexico, S. de R.L. de
C.V. (hereinafter referred to as “Landlord”) represented by Stephanie Lucie, its
attorney-in-fact, and Invensys Electronica Reynosa, S. de R.L. de C.V.
(hereinafter referred to as “Tenant”), represented by its attorney-in-fact Pablo
Manuel López Pérez, in accordance with the following:

RECITALS

 

I. Landlord through its attorney-in-fact hereby represents:

 

A. That it is a limited liability company duly incorporated and existing
pursuant to the laws of Mexico, as evidenced in Public Deed No. 15,157 dated
August 12, 2002, granted before Mr. Jorge A. Garcia Corcuera Notary Public
No. 140 of Reynosa, Tamaulipas duly registered at the Public Registry of
Commerce of the State of Tamaulipas under Section Commerce, No. 511, Volume
2-011, dated August 22, 2002, copy of which has been previously delivered to
Tenant.

 

B. That it modified its corporate name from Staktek Mexico, S. de R.L. de C.V.,
to Entorian Technologies Mexico, S. de R.L. de C.V., s evidenced in Public Deed
No. 1,486 dated March 12, 2008, granted before Mr. J. Guillermo Garcia Adame
Notary Public No. 140 of Reynosa, Tamaulipas duly registered at the Public
Registry of Commerce of the State of Tamaulipas under Section Commerce, No. 135,
Volume 2-003, dated March 26, 2008, copy of which has been previously delivered
to Tenant.

 

C. That it is the owner of certain parcel of land (the “Land”) and constructions
built thereon (the “Building”), located at Ave. Industrial Rio San Juan, Manzana
9 Lote 1, as evidenced in Public Deed No. 1,303 dated January 9, 2008, granted
before Mr. J. Guillermo Garcia Adame Notary Public No. 140 of Reynosa,
Tamaulipas duly registered at the Public Registry of Property for the State of
Tamaulipas under registration No. 3776, Section First, dated February 13, 2008,
copy of which is attached hereto as Exhibit A.

 

D. That its attorney-in-fact has sufficient authority to bind Landlord, by
entering into this Lease, according to the applicable power of attorney, as
evidenced in Public Deed No. 1,501 dated March 28, 2008, granted before Mr. J.
Guillermo Garcia Adame Notary Public No. 140 of Reynosa, Tamaulipas duly
registered at the Public Registry of Commerce of the State of Tamaulipas under
Section Commerce No. 158, Volume 2-004, dated April 9, 2008, copy of which has
been previously delivered to Tenant.

 

E. That it wishes to enter into this Lease, with Tenant on the terms and
conditions set forth herein.

 

II. Tenant through its attorney-in-fact hereby represents:

 

  A. That it is a limited liability company duly incorporated and existing
pursuant to the laws of Mexico, as evidenced in Public Deed No. 2,865 dated
November 11, 1999, granted before Mr. Héctor Martín Salinas Flores Adjoined to
the Notary Public No. 135 of Reynosa, Tamaulipas duly registered at the Public
Registry of Commerce of the State of Tamaulipas under merchantile folio No. 539,
Volume IX, Book 1°, dated November 23, 1999, copy of which has been previously
delivered to Landlord.

 

  B. That its attorney-in-fact has sufficient authority to bind it, by entering
into this Lease, according to the applicable power of attorney, as evidenced in
Public Deed No. 2,864 dated November 11, 1999, granted before Mr. Héctor Martín
Salinas Flores Notary Public No. 135 of Reynosa, Tamaulipas duly registered at
the Public Registry of Commerce of the State of Tamaulipas under merchantile
folio No. 539, Volume IX, Book 1°, dated November 23, 1999, copy of which has
been previously delivered to Landlord.

 

  C. That it wishes to enter into this Lease, with Landlord on the terms and
conditions set forth herein

 

1



--------------------------------------------------------------------------------

IN VIEW OF THE FOREGOING, Landlord and Tenant hereby agree as follows:

ARTICLE 1.

GRANT OF LEASE; PREMISES

1.1 Grant of Lease. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the premises outlined on the floor plan attached hereto as
Exhibit A and hereby made a part hereof, consisting of a 45,272 square foot
Building, and the Land (hereinafter jointly referred to as the “Property” or the
“Premises”), located within the Parque Industrial Del Norte (“the Park”), in
Reynosa, Tamaulipas, Mexico. For purposes of this Lease, “Rentable Area of the
Premises” shall be deemed to be 45,272 square feet.

ARTICLE 2.

TERM; POSSESSION

2.1. Term. For purposes of this section, the following terms shall have the
following meanings:

Effective Date: shall mean the date first above written which shall render this
Lease binding to the parties for all legal effects.

Beneficial Occupancy: shall be the term of thirty (30) days immediately after
the Effective Date and prior to the Commencement Date during which Tenant shall
be entitled to enter the Premises in order to prepare the same for their use.

Commencement Date: shall be the date immediately after the Beneficial Occupancy
when the term of sixty (60) months of duration of this Lease shall start to be
computed and Tenant’s obligation to begin paying Rent (as defined in section
3.1.) shall commence.

The term of this Lease (hereinafter referred to as the “Term”) shall be for
sixty (60) months commencing upon the Commencement Date of this Lease and ending
on the last day of the sixtieth (60th) calendar month thereafter (hereinafter
referred to as the “Expiration Date”), unless sooner terminated as provided
herein.

In consideration of the fact that the Premises are delivered “as is” and no
further capital investment was required on the part of Landlord, the parties
hereby agree that Tenant shall have the right to early terminate this Lease
after thirty-six (36) months counted from the Commencement Date through a prior
written notice to Landlord with at least ninety (90) calendar days in advance to
the intended termination date without any liability whatsoever before Landlord.

2.2. Delivery of Possession. Unless otherwise provided herein, or under Exhibit
B, delivery of the Premises’ possession shall occur on the Effective Date of
this Lease. Landlord and Tenant shall execute a Commencement Memorandum (acta de
entrega y recepción) to acknowledge the possession date of the Premises and
delivery by Landlord to Tenant, in substantially similar terms as the form
attached hereto as Exhibit B. Notwithstanding the foregoing, Tenant’s obligation
to begin paying Rent hereunder shall occur as of the Commencement Date and in
accordance to section 3 herein.

ARTICLE 3.

RENT AND OTHER EXPENSES

3.1. Rent. Tenant shall pay an annual rent (hereinafter referred to as “Rent”)
to Landlord in equal monthly installments (hereinafter referred to as “Monthly
Rent” or “Base Rent”) as outlined in the attached Exhibit C, plus the
corresponding Value Added Tax that may be due pursuant to Mexican law. Landlord
hereby agrees and acknowledges that Tenant shall not be obliged to pay the
Monthly Rent for the first two (2) months following the Commencement Date,
without any liability whatsoever before Landlord; thereafter Tenant shall pay
Landlord the remaining fifty-eight (58) Monthly Rent payments. Monthly Rent
shall be paid in advance within the first five (5) business days of each
calendar month and at the same rate for fractions of a month if the Term shall
begin on any date different from the first day of a calendar month.

 

2



--------------------------------------------------------------------------------

3.2. Manner of Payment. Monthly Rent, shall be paid in lawful money of the
United States to Landlord through a wire transfer to Landlord’s account:
Guaranty Federal Bank, 301 Congress Ave., Austin, TX 78701, Acct.
No. 320-1029703 (Entorian Technologies L.P.), Bank Code/ABA No. 314970664 or to
such other account as Landlord duly notifies Tenant with at least ten
(10) working days in advance to the following date of Monthly Rent payment.

Concurrently with the execution hereof, and notwithstanding the provisions of
section 3.1. to the contrary, on the Effective Date, Tenant shall pay to
Landlord one Monthly Rent corresponding to the third full calendar month of the
Term. For clarity purposes and derived from the payment established in this
paragraph, Tenant shall be obliged to start paying Monthly Rent to Landlord on
the third month after the Commencement Date. Tenant shall pay Monthly Rent and
any and all other amounts due to Landlord in U.S. Dollars.

3.3. Good Funds Payments. If, for any reason whatsoever, any three or more
payments by check from Tenant to Landlord are dishonored and returned unpaid,
Landlord may, upon written notice to Tenant, require that all future payments be
made by cash, certified check, cashier’s check, or money order (“Good Funds”)
and that the delivery of Tenant’s personal or corporate check will no longer
constitute payment of Rent under this Lease. Any acceptance by Landlord of a
payment for Rent by Tenant’s personal or corporate check thereafter shall not be
construed as a waiver of Landlord’s right to insist on payment by Good Funds as
set forth herein. If any check tendered to Landlord by Tenant under this Lease
is dishonored for any reason, Tenant shall pay a fee of fifty dollars ($50.00),
plus (at Landlord’s option) a Late Charge as provided above until good funds are
received by Landlord. Payments received from Tenant shall be applied first to
any Late Charges, second to Rent, and last to other unpaid charges or
reimbursements due to Landlord. Any Late Charge will be in addition to
Landlord’s other remedies for nonpayment of rent.

3.4. Increase in Rent. The Monthly Rent shall be fixed and shall remain
unchanged until the end of the first twelve months following the Commencement
Date of this Lease. Thereafter, the Monthly Rent shall be increased annually, on
the anniversary date of the Commencement Date, by a percentage of 2.5% on top of
the previous Monthly Rent.

3.5. Obligation to Pay Expenses. This is a triple net Lease, where except as
otherwise provided herein, Tenant is expected to pay, in addition to the Monthly
Rent, all taxes, insurance, and maintenance, as well as other costs and repairs,
all in connection with the use of the Premises.

As a result, in addition to paying the Base Rent, Tenant shall also pay the
amounts determined in accordance with this Article 3 (hereinafter referred to as
“Other Expenses”), Article 6 (Possession and Maintenance of Premises), Article
18 (Subrogation and Insurance) and any other Article herein.

3.5.1 Value Added Tax. If applicable in order to facilitate billing and the
issuance of legal receipts to Tenant in exchange for payments made hereof,
Tenant shall make payments plus the applicable Value Added Tax.

3.5.2 Property Tax. Tenant shall be responsible for the payment of the property
taxes (the impuesto predial), for the Premises. If such tax is paid directly by
Landlord, then Landlord shall be entitled to reimbursement for same. In this
event, Landlord shall have the option of reimbursement either in the form of a
single annual payment, due from tenant within fifteen (15) days of demand by
Landlord and receipt of a copy of the tax invoice, or in twelve monthly
installments, to be paid in advance in conjunction with tenant’s monthly rent
payments, the amount of which shall be equal to one twelfth of the amount of the
invoice for said tax for the most recent tax year. If after the payment of the
twelve installments has commenced, Landlord receives the invoice for said tax
and it is different than the amount used to calculate the monthly payment,
Landlord may notify Tenant in writing, together with a copy of the tax invoice,
and adjust the subsequent installments to correct the amount due and to correct
any difference in the installments collected to date. Tenant will begin making
the new installment amount with the next monthly rent payment, pay any “catch
up” amount, and continue to make the new installments thereafter until otherwise
notified by Landlord of a change. Both parties agree that in case there is the
possibility to obtain a discount in the amount to be paid of impuesto predial
for bulk or early payment, Landlord shall diligently inform Tenant of this
possibility so Tenant can elect to pay in the form and time required to obtain
such discount.

 

3



--------------------------------------------------------------------------------

3.6. Park Association fees. Tenant shall be responsible for the payment of any
Park Association fees directly to the Park’s Association during the term of the
lease and any extensions.

3.7. Books and Records; Audit Procedures. Landlord shall maintain books and
records showing Taxes and any expenses that are reimbursable under this lease in
accordance with sound accounting and management practices and in compliance with
all applicable Mexican accounting and taxation rules and regulations, same that
will be available for the Tenant at reasonable times and with reasonable notice
for its review.

ARTICLE 4.

USE OF PREMISES

Tenant shall use and occupy the Premises for manufacturing, research and
development, testing, assembly, molding, warehouse and distribution and
incidental uses thereto and for any other legal use or purpose (the “Permitted
Uses”) provided such uses are consistent with the applicable certificate-
(Certificado de Uso de Suelo) that has been provided by Landlord. Tenant is
responsible for obtaining any other applicable certificate to operate Tenant’s
business on the Premises. Tenant covenants and agrees to use and occupy the
Premises in conformity with all applicable federal, state and municipal
statutes, laws, rules, ordinances, regulations and orders. At all times, it will
be Tenant’s obligation to gain knowledge of any and all applicable federal,
state and municipal statutes, laws, rules, ordinances, regulations and orders.

Tenant will use the Premises only for the Permitted Uses. Tenant will not cause
or permit the Premises to be used in any way which constitutes a violation of
any Legal Requirements (as defined below) or the rules and regulations
established by Landlord, a copy of which is attached as Exhibit D, which can be
amended in writing by Landlord with the previous consent of Tenant (the “Rules
and Regulations”). To the best of Landlord’s knowledge and without further
inquiry, during Landlord’s ownership of the Premises, Landlord has all the
licenses and/or permits granted by federal, state or municipal authorities that
are necessary in connection with urban development matters, zoning, use of land
environmental impact and construction of the Premises, prior to Commencement
Date. Tenant will promptly take all actions necessary to comply with all
Federal, State or local laws, codes, rules, regulations, orders, covenants and
requirements including its operations license, that are applicable to and
regulate the use by Tenant of the Premises.

Furthermore, Tenant shall have the right to use all the spaces in the parking
lot area as shown on Exhibit A attached hereto and incorporated herein.

ARTICLE 5.

UTILITIES

5.1. Utilities. Tenant shall timely when due pay in full for all water, gas,
heat, light, power, telephone and other utilities and service supplied to the
Premises, together with any taxes thereon including hook-up, transmission,
transformation and any other fees and expenses in connection therewith. With
respect to electrical service, and subject to provisions in Article 11, Tenant
shall make no alterations or additions to the electric equipment or appliances
without the prior written consent of Landlord in each instance, which written
consent shall not be unreasonably withheld. Tenant covenants and agrees that at
all times its use of electric current shall never exceed the capacity of the
feeders to the Building or the risers or wiring installed thereon. Should Tenant
fail to pay for all water, gas, heat, light, power, telephone and other
utilities and service supplied to the Premises, together with any taxes thereon
and as a result such failures prevents Landlord and/or a new tenant from
contracting any of the abovementioned public utilities at the same Premises
subject matter of this Lease, then Landlord shall have the right, but not the
obligation, to pay for those past due amounts to bring the utilities up to date
and Tenant shall reimburse immediately to Landlord any amounts paid for such
concepts.

Tenant shall be allowed to hook up, at its own cost, to all available utilities
for its Permitted Uses, with the understanding the actual delivery of the
utilities’ is the responsibility of the various utilities companies, and not of
Landlord.

 

4



--------------------------------------------------------------------------------

5.2. Interruption of Utilities. Tenant agrees that Landlord and its agents shall
not be liable in damages, by abatement of Rent or otherwise, for interruption of
any or all utility services; and such interruptions shall not be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease, unless caused by the Landlord. In case the interruption of the
utilities is caused by any action or omission of Landlord for a period of three
days, such interruption will relieve Tenant, without any liability whatsoever
before Landlord, from paying Rent or performing any of its obligations under
this lease, until the cause generating the interruption is remedied at
Landlord’s sole cost.

5.3. KVAs. During the Lease Term and any extensions thereof, Landlord shall make
available to Tenant the use of 1,000 KVAs of electrical power (the “1,000
KVAs”). Tenant hereby acknowledges that Landlord shall be the owner of the
rights of such 1,000 KVAs at all times. If required by any governmental
authority to do so, Landlord may temporary transfer and assign the rights to the
1,000 KVAs into the name of Tenant. Tenant shall transfer and re-assign the
rights to the 1,000 KVAs back to Landlord upon the termination of the Lease. All
costs related to such transfers shall be paid for by Tenant, and Tenant shall
execute all reasonably documents related to such transfers as requested by
Landlord. If Tenant requires electric power in excess of the 1,000 KVAs (the
“Excess KVA”), Tenant shall obtain such at its sole cost and Tenant shall be
responsible for acquiring such rights directly from the applicable utility
provider. sole discretion, to purchase from Tenant any Excess KVA rights that
serve the Premises.

ARTICLE 6.

POSSESSION AND MAINTENANCE OF PREMISES

6.1. Possession. Tenant acknowledges that it will examine the Premises before
taking possession hereunder. Tenant shall be taking possession of the Premises
in its then “as-is” condition and Tenant’s taking possession of the Premises or
any portion thereof shall be conclusive evidence against Tenant that the portion
of the Premises taken possession of was then in good order and satisfactory
condition. Both parties agree that they will perform a “walk through” at the
Premises prior to Beneficial Occupancy and will draft the Commencement
Memorandum which will describe the “as is” condition of the Premises. At
termination, for any cause, of this Lease, the parties will perform a new “walk
through” at the Premises and will write up a delivery certificate which will
attest to the delivery conditions of the Premises.

6.2. Repairs and Maintenance. Tenant shall, at Tenant’s sole expense, keep the
Premises and alterations in good order, condition and repair, including, but not
limited to, all equipment or facilities, such as plumbing, heating, ventilating,
air conditioning, electrical lighting, boilers, pressure vessels, fire
protection system fixtures, interior and exterior walls, interior utility
installations, ceilings, floors, windows, doors, glass, signage, landscaping,
parking lot and driveways, and all other facilities located in or on the
Premises not the responsibility of Landlord as described in section 6.3. Tenant,
in keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices including preventative maintenance of the
roof and air conditioning systems. Tenant’s obligations shall include
maintaining copies of applicable service contracts and providing copies of same
to Landlord at Landlord’s request.

If Tenant does not make repairs promptly and adequately when required to do so,
and such failure or non-performance shall continue for a period of twenty
(20) days from the date Landlord notifies Tenant of the need for such repair or
repairs, Landlord may, but need not, make such repairs and replacements and
Tenant shall pay Landlord, within ten (10) days of written demand, the cost
thereof. In no event shall any of Tenant’s expenses under this Section 6.2
constitute an item of Expense under Section 3.5 hereof. Notwithstanding the
foregoing, Tenant’s obligations shall include maintaining service contracts on
all HVAC and roof systems, pursuant to which such systems shall be inspected and
properly maintained by outside service providers on a regular and continuous
basis during the Term hereof. Upon Landlord’s request, tenant shall furnish
Landlord with copies of such service contracts and records of maintenance
performed by the service contractors.

6.3 Landlord’s exclusive maintenance responsibilities shall be to be responsible
for the Premises’ structural repairs to the extent such repairs are required for
Tenant’s safe possession and use of the Premises, including, but not limited to,
foundations, bearing and exterior walls (excluding glass); structural floors
slabs, maintaining the roof in good,

 

5



--------------------------------------------------------------------------------

water-tight condition, all utility infrastructure (water, sewer, natural gas,
electricity and telephone) but up to the point where the utility connects from
the utility provider / street to the Premises, and expressly excluding any
equipment owned by utility providers, and other equipment such as transformers.
Landlord’s responsibility excludes preventive maintenance, and any maintenance
to the street improvements belonging to the Premises. Landlord reserves the
right to the access—the structural elements including roof, foundation and
exterior walls of the Building which Landlord is so obligated to maintain and
repair. If any portion of the Premises which Landlord is obligated to maintain
or repair is damaged by the negligence of Tenant, its agents, employees or
invitees, then repairs necessitated by such damage shall be paid for by Tenant.

Should the Landlord fail to perform any of the Landlord’s maintenance and repair
responsibilities as specified in this section, and such failure or
non-performance shall continue for a period of twenty (20) days from the date
Tenant notifies Landlord of the need for such repair or repairs, Tenant shall
have the right to effect such repairs at the Landlord’s expense, and Landlord
shall pay Tenant, within ten (10) days of written demand, the cost thereof.

Landlord shall have the right to inspect the Premises from time to time while in
possession of the Tenant, in business days and hours, through written notice
given with at least one (1) business day in advance if so long as the visitor is
not a competitor of Tenant, and two (2) business days in advance if the visitor
is a competitor of Tenant; provided that, such supervision activities will not,
in any manner, obstruct or interfere with the operation, business, work or
industry of the Tenant.

6.4 Compliance With Rules and Regulations. Tenant shall at its sole cost and
expense comply with (i) all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations and ordinances affecting
the Premises or any part thereof, or the use thereof, whether or not any such
statutes, laws, rules, orders, regulations or ordinances which may be hereafter
enacted involve a change of policy on the part of the governmental body enacting
the same, and (ii) all rules, orders and regulations of bodies exercising
functions in connection with the prevention of fire or the correction of
hazardous conditions, which apply to the Premises. Tenant shall comply with the
requirement of all policies of public liability, fire and other insurance which
at any time may be in force with respect to the Premises.

6.5. Latent and/or Hidden Defects. The Landlord hereby expressly agrees to carry
out at its expense all the major repairs strictly related to the latent and/or
hidden defects existing on the Premises, and specifically related to the general
structures of the Premises, provided that, such latent and/or hidden defects
have not been caused by Tenant, its employees, representatives, suppliers and/or
contractors, and provided that such repairs are required in order to allow
Tenant the safe possession and use of the Premises.

Tenant shall immediately notify the Landlord, but in any case within ten
(10) days following the date Tenant receives notice of any damages in the
Premises, that may constitute a latent and/or hidden defect in the general
structures on the Premises to be repaired by Landlord.

ARTICLE 7.

RETURN OF PREMISES

7.1. Surrender of Possession. No act by Landlord shall be an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
end of the Term or the termination of Tenant’s right to possess the Premises,
the parties will perform a “walk through” at the Premises to inspect the current
state of same and Tenant shall:

(a) Deliver to Landlord the Premises with all improvements located thereon
(except as otherwise stated herein) in good repair and condition, reasonable
wear and tear (subject however to Tenant’s maintenance obligations) excepted,
and with the HVAC system and hot water equipment, light and light fixtures and
overhead doors and related equipment in good working order, and in general terms
in the same condition that the Premises were initially delivered to Tenant in
accordance to the initial Commencement Memorandum,

(b) Deliver to Landlord all keys to the Premises,

 

6



--------------------------------------------------------------------------------

(c) Deliver to Landlord within sixty (60) days of the termination, proof of the
Premises fully paid utility bills throughout the date of surrender of
possession, and

(d) Remove without damage, or so long as Tenant repairs any damage caused by
such removal, all signage placed on the Premises, the Building, or the Land by
or at Tenant’s request.

All fixtures, alterations, additions, and improvements (whether temporary or
permanent) shall be Landlord’s property and shall remain on the Premises except
as provided in the next sentence. Tenant may remove without damage, or so long
as Tenant repairs any damage caused by such removal, all improvements, trade
fixtures, furniture, and personal property placed in the Premises by Tenant (but
Tenant shall not remove any such item which was paid for, in whole or in part,
by Landlord unless otherwise agreed to in writing.). Tenant shall remove and
retain all capital equipment it has installed at the Premises, at its expense.
All work required of Tenant under this section 7.1 shall be done in a good and
workmanlike manner, in accordance with all applicable laws.

7.2. Survival. All obligations of Tenant under this Article 7 shall survive the
expiration of the Term or other termination of this Lease, subject to move out
inspection between Tenant and Landlord, at which time Tenant and Landlord will
verify that items are left in condition they were received, with normal wear and
tear. Tenant’s obligation to repair identified items during inspection will
survive the term of the lease.

ARTICLE 8.

HOLDING OVER

Tenant shall pay Landlord for each day Tenant retains irregular possession
(“Hold Over”) of the Premises or any part thereof after termination of this
Lease, as provided for hereunder, by lapse of time or otherwise, or of Tenant’s
right to possession of the Premises, an amount which is one and a half the
amount of Monthly Rent for the first 30-day period in which such possession
occurs, and double the amount of Monthly Rent for any period thereafter,
calculated as though such period were within the Term, and Tenant shall also be
responsible for all other obligations under this lease during any Hold Over
period. Nothing contained in this section shall be construed or operate as a
waiver of Landlord’s right of re-entry or any other right or remedy of Landlord.
No payments of money by Tenant to Landlord after the Term shall reinstate,
continue or extend the Term and no extension of this Term shall be valid unless
it is otherwise agreed in writing and signed by Landlord and except as provided
by Article 27 herein, Tenant hereby waives the provisions contained in Article
1762, 1763 and 1764 of the Civil Code for the State of Tamaulipas (the “Code”)
and the provisions contained in Articles 1813 and 1814 of the Code regarding the
waiver of the right to extend the Lease beyond the Lease Term and the waiver of
the right to continue with the Lease for an indefinite period of time after the
expiration of the Lease Term. Furthermore, Tenant will indemnify and hold
harmless Landlord against all damages, costs, losses, liabilities, claims and
expenses, including attorneys’ fees, which Landlord incurs on account of
Tenant’s failure to vacate and surrender the Premises upon termination of this
Lease.

ARTICLE 9.

RULES AND REGULATIONS

Tenant agrees to observe and not to interfere with the rights reserved to
Landlord contained in Article 10 hereof and agrees, for itself, its employees,
agents, contractors, invitees and licensees, to comply with the Rules and
Regulations set forth in Exhibits D and E attached to this Lease and made a part
hereof.

 

7



--------------------------------------------------------------------------------

ARTICLE 10.

RIGHTS RESERVED TO LANDLORD

10.1. Rights Reserved to Landlord. Landlord reserves the following rights,
through a written notice to Tenant, unless in the event of an emergency or
except as provided for in section 6.3, and without liability to Tenant for
damage or injury to property, person or business and without effecting an
eviction or disturbance of Tenant’s use or possession or giving rise to any
claim for setoff or abatement of Rent or affecting any of Tenant’s obligations
under this Lease:

(a) Approve any exterior signage, which approval shall not be unreasonably
withheld.

(b) During the last six (6) months of the Term, to show Premises to prospective
tenants. Landlord shall have reasonable, direct and unrestricted access to and
from the Premises to make repairs in conjunction with section 6.3 in or to the
Building or any part thereof, and any adjacent land, street or alley. The
aforementioned shall be carried out in a way that does not negatively affect
Tenant’s Permitted Uses. Access to the Premises shall be conducted in accordance
with section 6.3.

ARTICLE 11.

ALTERATIONS

11.1. Alterations. Tenant shall not, without the prior written consent of
Landlord, make any alterations, additions or improvements to the Premises, when
such:

(a) Represent a cost of Twenty Thousand 00/100 dollars ($20,000.00) or more, or

(b) Would alter the general appearance or the structure of the Premises.

Notwithstanding the foregoing, Landlord shall respond to all consent requests
within fifteen (15) calendar days from receipt of request. Landlord’s consent
hereunder shall not be unreasonably withheld. If Landlord consents to such
alterations, additions or improvements, Tenant shall furnish to Landlord for
approval (same that shall not be unreasonably withheld) any plans and
specifications, names and addresses of contractors, copies of contracts,
necessary permits and licenses, lien releases, and instruments of
indemnification (including all necessary insurance) against any and all claims,
costs, expenses, damages and liabilities which may arise in connection with such
work. All alterations, additions and improvements shall be installed in a good,
workmanlike manner. Tenant further agrees to hold Landlord harmless from any and
all liabilities of every kind and description which may arise out of or be
connected in any way with said alterations, additions or improvements. Upon
completing any alterations, additions or improvements, Tenant shall furnish
Landlord with contractors’ affidavits or equivalent documents reasonably
required by Landlord , and full and final waivers of lien and receipted bills
covering all labor and materials expended and used. All alterations, additions
and improvements shall comply with all insurance requirements and with all
applicable laws and regulations.

 

8



--------------------------------------------------------------------------------

ARTICLE 12.

ASSIGNMENT AND SUBLETTING

12.1. Assignment and Subletting. Tenant shall not, without the prior written
consent of Landlord, which shall not be unreasonably withheld, in each instance:

(a) Sublet the Premises or assign, transfer, mortgage, pledge or encumber or
permit to exist upon or be subjected to any lien or charge, this Lease or any
interest under it;

(b) Allow to exist or occur any transfer of or lien upon this Lease or Tenant’s
interest herein;

(c) Permit the use or occupancy of the Premises or any part thereof for any
purpose not provided for under Article 4 of this Lease.

In no event shall this Lease be assigned or assignable by voluntary or
involuntary bankruptcy or insolvency proceedings or otherwise, and in no event
shall this Lease or any rights or privileges hereunder be an asset of Tenant
under any bankruptcy or insolvency proceedings. Notwithstanding the
aforementioned, Tenant shall have the right, prior written notice to Landlord,
to assign, sub-let and transfer this Lease and/or any interest under it to any
of its parent companies, affiliates or subsidiaries, provided Tenant and
Guarantor remain obligated under this Lease and Guaranty.

12.2. Tenant to Remain Obligated. Consent by Landlord to any subletting, use or
occupancy, shall not operate to relieve Tenant from any covenant or obligation
hereunder. Tenant shall pay all of Landlord’s reasonable costs, charges and
expenses, including attorney’s reasonable fees, incurred in connection with any
assignment, transfer, lien, charge, subletting, use or occupancy made or
requested by Tenant.

12.3. Change of Control. Notwithstanding anything to the contrary in this
Article 12, if Tenant is a corporation (other than a corporation the stock of
which is publicly traded) and if during the Term of this Lease, the ownership of
the shares of stock which constitute control of Tenant changes other than by
reason of gift or death, Tenant shall notify Landlord of such change within
thirty (30) days of closing thereof (the “Notice Date”) and include in the
notice to be provided to Landlord, the audited financial statements for the new
ownership entities as available. Landlord, shall have the right to review
financials of such new ownership entities to confirm that such entity is
financially able to perform under the terms of this Agreement. Landlord shall
have thirty (30) days from the Notice Date to respond to Tenant as follows:
(a) that this Lease Agreement continues to be in full force and effect, or
(b) except in the instance of an assignment of a wholly owned subsidiary of
Tenant if after review of financials, Landlord determines, at its discretion,
the financial inability of such entity to perform under the terms hereof,
Landlord at its option, may at any time thereafter terminate, without liability
and without any Court order, this Lease by giving Tenant written notice of said
termination at least sixty (60) days prior to the date of termination stated in
the notice. Failure by Landlord to respond within such thirty (30) days shall be
construed as Landlord’s acceptance of the new ownership, and that the Lease
Agreement continues to be in full force and effect. The term “control” as used
herein means the power to directly or indirectly direct or cause the direction
of the management or policies of Tenant. If Tenant is a partnership (general or
limited) and if during the Term of this Lease, the ownership of the partnership
interests which constitute control of Tenant changes other than by reason of
gift or death, the provisions hereinabove set forth relating to a Tenant which
is a corporation which is not publicly traded shall apply and references to
ownership of stock shall be deemed to refer to ownership of partnership
interests in said partnership.

12.4. Landlord’s Consent. Except as otherwise provided above, the parties agree
that Landlord will have the discretional right to approve or disapprove any
assignment or sublease referred to in this Section 12 and Tenant therefore
waives its rights contained in Article 1818 fraction II of the Civil Code for
the State of Tamaulipas (the “Code”).

 

9



--------------------------------------------------------------------------------

ARTICLE 13.

WAIVER OF CERTAIN CLAIMS; INDEMNITY

13.1. WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT. TO THE EXTENT NOT EXPRESSLY
PROHIBITED BY LAW, TENANT RELEASES LANDLORD AND ITS AGENTS, SERVANTS AND
EMPLOYEES, FROM AND WAIVES ALL CLAIMS FOR DAMAGES TO PERSON OR PROPERTY
SUSTAINED BY TENANT OR BY ANY OCCUPANT OF THE PREMISES OR THE BUILDING, OR BY
ANY OTHER PERSON, RESULTING DIRECTLY OR INDIRECTLY FROM FIRE OR OTHER CASUALTY,
OR FROM ANY EQUIPMENT OR APPURTENANCE THEREIN, OR FROM ANY ACT OR NEGLECT OF
TENANT EXCEPT FROM ANY ACTS OF OR NEGLIGENCE FROM LANDLORD.

13.2. Damage to Premises or Building. If any damage to the Premises or the
Building or any equipment or appurtenance therein, belonging to Landlord,
results from any act or negligence of Tenant, its employees, agents,
contractors, licensees or invitees, Tenant shall be liable therefor.

13.3. Indemnification. Tenant shall defend, indemnify, and hold Landlord and its
agents, servants and employees harmless and to indemnify each of them against
all liabilities, damages, costs, and expenses, including attorneys’ fees, for
injuries to all persons and damage to or theft or misappropriation or loss of
property occurring in or about the Premises arising from Tenant’s occupancy of
the Premises or the conduct of its business or from any activity, work, or thing
done, permitted or suffered by Tenant in or about the Premises or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease or due to any other act or omission of Tenant, its agents, contractors,
invitees, licensees or employees. Tenant’s obligation to indemnify Landlord
hereunder shall include the duty to defend against any claims asserted by reason
of any such claims or liabilities and to pay any judgments, settlements, costs,
fees and expenses, including reasonable attorneys’ fees, incurred in connection
therewith.

Landlord shall defend, indemnify and hold Tenant harmless against all
liabilities, damages, costs, and expenses, including attorneys’ fees, arising
from any negligent or wrongful act or omission of Landlord or Landlord’s agents,
contractors, invitees, licensees or employees on or around the Premises as a
result of any act, omission or negligence of Landlord, or Landlord’s agents,
contractors, invitees, licensees or employees, or arising from any breach of
this Lease by Landlord. Landlord’s obligation to indemnify Tenant hereunder
shall include the duty to defend against any claims asserted by reason of any
such claims or liabilities and to pay any judgments, settlements, costs, fees
and expenses, including reasonable attorneys’ fees, incurred in connection
therewith.

13.4. Exemption from Liability. Landlord shall not be liable for any damage or
injury to the persons, business (or any loss of income), goods, inventory,
furnishings, fixtures, equipment, merchandise or other property of Tenant,
Tenant’s employees, invitees, customers or any other person in or about the
Premises, when the damage or injury is caused by or results from: (a) fire,
steam, electricity, water, gas or wind (unless damage derives from a structural
defect); (b) the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures
installed or otherwise maintained by Tenant; or (c) any act or omission of any
other person entering the Property other than employees or any person under
Landlord’s control. The provisions of this section 13.4 shall not, however,
exempt Landlord from liability for Landlord’s negligence.

13.5 In no event shall Tenant have any liability under this Lease for any
special, incidental, punitive, exemplary, indirect or consequential damages,
including but not limited to lost profits, loss of production, loss of revenues,
interest, capital, financing, good will, use, business reputation, opportunity
or productivity, howsoever arising, even if Landlord has been advised of the
possibility of such damages.

In no event shall Landlord have any liability under this Lease for any special,
incidental, punitive, exemplary, indirect or consequential damages, including
but not limited to lost profits, loss of production, loss of revenues, interest,
capital, financing, good will, use, business reputation, opportunity or
productivity, howsoever arising, even if Tenant has been advised of the
possibility of such damages.

 

10



--------------------------------------------------------------------------------

ARTICLE 14.

DAMAGE OR DESTRUCTION BY CASUALTY

14.1. Damage or Destruction by Casualty. Tenant shall notify Landlord of any
material damage to the Premises as soon as possible, and no later than ten
(10) days from taking notice of such damage, regardless of the cause of damage.
If the Premises or the Building shall be damaged by fire or any force majeure or
act of God casualty and if such damage does not render all or a substantial
portion of the Premises or the Building unfit for the agreed uses, then Landlord
shall proceed to repair and restore the same with reasonable promptness, subject
to reasonable delays for insurance adjustments and delays caused by matters
beyond Landlord’s control. If any such damage renders all or a substantial
portion (more than 30%) of the Building unfit for the agreed uses, Landlord
shall, with reasonable promptness after the occurrence of such damage, estimate
the length of time that will be required to substantially complete the repair
and restoration of such damage and shall, by written notice, advise Tenant of
such estimate. If it is so estimated that the amount of time required to
substantially complete such repair and restoration will exceed ninety
(90) calendar days from the date such damage occurred, then Tenant shall have
the right to terminate this Lease as of the date of such damage upon giving
notice to Landlord at any time after Landlord gives Tenant the notice containing
said estimate. Unless this Lease is terminated as provided in the preceding
sentence, Landlord shall proceed with reasonable promptness to repair and
restore the Premises. Both parties agree that in case the Premises are damaged
in more than 50% (fifty percent), then any party can early terminate this
Agreement for such cause through a written notice delivered to the other party.
Notwithstanding anything to the contrary herein set forth:

(a) Landlord shall have no duty pursuant to this section 14.1 to repair or
restore any portion of the alterations, additions or improvements owned or made
by Tenant in the Premises or to expend for any repair or restoration amounts in
excess of insurance proceeds paid to Landlord and available for repair or
restoration, except for those made by Tenant under Landlord’s request;

(b) Tenant shall not have the right to terminate this Lease pursuant to this
Section 14.1 if the damage or destruction was caused by the act or neglect of
Tenant, its agents or employees.

(c) if any such damage rendering all or a substantial portion (more than 30%) of
the Premises unfit for the Permitted Uses shall occur during the last one
hundred twenty (120) calendar days of the Term, Landlord shall have the option
to terminate this Lease by giving written notice to Tenant within thirty
(30) calendar days after the date such damage occurred, and if such option is so
exercised, this Lease shall terminate thirty (30) days after the date of such
notice.

14.2. Abatement of Rent. In the event any such fire or damage caused by acts of
God or Force Majeure which are not caused by the acts or negligence of Tenant,
its agents or employees, renders the Premises not fit for the Permitted Uses and
if this Lease shall not be terminated pursuant to the foregoing provisions of
section 14.1 by reason of such damage, Rent hereunder shall be abated for the
period of time, and for the portion of the Premises that remain not fit for the
Permitted Uses. In the event of termination of this Lease pursuant to section
14.1, Rent shall be apportioned on a per diem basis and be paid to the date of
the fire or casualty.

ARTICLE 15.

EMINENT DOMAIN

If the entire Building or a substantial part thereof, or any part thereof which
includes all or a substantial part of the Premises, shall be taken or condemned
by any competent authority for any public or quasi-public use or purpose, the
Term of this Lease shall end upon and not before the earlier of the date when
the possession of the part so taken shall be required for such use or purpose or
the effective date of the taking. If any condemnation proceeding shall be
instituted in which it is sought to take or damage any part of the Building or
any access thereto, the taking of which would, in Tenant’s opinion, prevent the
economical operation of the Building, Tenant shall have the right to terminate
this Lease upon not less than ninety (90) calendar days’ notice prior to the
date of termination designated in the notice. In either of the events above
referred to, Rent at the then current rate shall be apportioned as of the date
of the termination. In the absence of a termination, Rent shall be equitably
adjusted.

 

11



--------------------------------------------------------------------------------

Notwithstanding the above, in case of a seizure of any part of the Premises
performed by any legally established Mexican governmental authority, both
Landlord and Tenant are entitled to be indemnified by the expropriator entity,
according to the applicable laws.

ARTICLE 16.

DEFAULT

16.1. Events of Default.

16.1.1 The occurrence of any one or more of the following matters constitutes a
Default by Tenant under this Lease:

(a) Failure by Tenant to pay three Monthly Rents or any other monies required to
be paid by Tenant under the Lease, by the fifth business day from the due date;

(b) Failure by Tenant to cure within twenty (20) days after receipt of notice
from Landlord (unless a longer period is reasonably required), of any hazardous
condition which Tenant has created in violation of applicable law or of this
Lease. Notwithstanding the foregoing, Tenant’s obligation to cure any hazardous
condition is not conditioned and does not require notice by Landlord, for it to
be cured;

(c) Failure by Tenant to observe or perform any other covenant, agreement,
condition or provision of this Lease, if such failure shall continue for thirty
(30) calendar days after notice thereof from Landlord to Tenant;

(d) The levy upon under execution or the attachment by legal process of the
leasehold interest of Tenant, or the filing or creation of a lien in respect of
such leasehold interest, which lien shall not be released or discharged within
ten (10) calendar days from the date of such filing;

(e) Tenant (or any guarantor, if said guarantor is not replaced within thirty
(30) calendar days thereunder, if any) becomes insolvent or bankrupt or admits
in writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors, or applies for or consents to the appointment of a
trustee or receiver for Tenant (or any guarantor hereunder, if any) or for the
major part of its property;

(f) A trustee or receiver is appointed for Tenant (or any guarantor hereunder,
if any) or for the major part of its property and is not discharged within sixty
(60) calendar days after such appointment;

(g) Bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings for relief under any bankruptcy law, or
similar law for the relief of debtors, are instituted (i) by Tenant (or any
guarantor, if said guarantor is not replaced within thirty (30) calendar days
hereunder, if any) or (ii) against Tenant (or any guarantor hereunder, if said
guarantor is not replaced within thirty (30) calendar days, if any) and are
allowed against it or are consented to by it or are not dismissed within sixty
(60) calendar days after such institution; or

16.1.2 The occurrence of any one or more of the following matters constitutes a
Default by Landlord under this Lease:

(a) Failure by Landlord to repair structural damage when required under this
Lease, within twenty (20) days after receipt of notice from Tenant, unless a
longer period is reasonably required;

(b) Failure by Landlord to observe or perform any other covenant, agreement,
condition or provision of this Lease, if such failure shall continue for thirty
(30) calendar days after notice thereof from Tenant to Landlord;

(c) A trustee or receiver is appointed for Landlord (or any guarantor hereunder,
if any) or for the major part of its property and is not discharged within sixty
(60) calendar days after such appointment, provided such appointment negatively
affects the possession and use of the Premises by Tenant;

(d) Bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings for relief under any bankruptcy law, or
similar law for the relief of debtors, are instituted (i) by Landlord or
(ii) against Landlord and are allowed against it or are consented to by it or
are not dismissed within sixty (60) calendar days after such institution
provided such proceedings negatively affect the possession and use of the
Premises by Tenant;

 

12



--------------------------------------------------------------------------------

(e) If for any cause not attributable to Tenant, Tenant is unable to use the
Premises or a substantial portion of the Premises (more than 30%) in accordance
with Section 14.1 herein, for the Permitted Uses for a period which exceeds 90
(ninety) days.

16.2 Rights and Remedies of Tenant. Upon the occurrence of any of the events of
default listed in Section 16.1.2 hereof, and after all applicable curing periods
have elapsed, if any, and Landlord has failed to cure such default within such
established cure period, Tenant shall have to option to rescind this Lease, in
which case, this Lease will be terminated for all legal purposes whatsoever,
without the need of presentation, demand, protest or notice of any kind, all of
which Landlord expressly waives herein. This paragraph shall apply unless there
is a written agreement between the parties to the contrary.

Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedies provided by law, nor shall pursuit of any remedy provided in this Lease
constitute a forfeiture or waiver of any amounts due to Tenant under this Lease
or of any damages accruing to Tenant by reason of the violation of any of the
terms, provisions and covenants contained in this Lease. Failure of Tenant to
declare any default immediately upon its occurrence, or failure to enforce one
or more of Tenant’s remedies, or forbearance by Tenant to enforce one or more of
Tenant’s remedies upon an event of default shall not be deemed or construed to
constitute a waiver of default or waiver of any violation or breach of the terms
of this Lease. Pursuit of any one of the above remedies shall not preclude
pursuit by Tenant of any of the other remedies provided in this Lease.

16.3. Rights and Remedies of Landlord. Upon the occurrence of any of the events
of default listed in Section 16.1.1 hereof, and after all applicable cure
periods have elapsed, if any, and Tenant has failed to cure such default within
such established cure period, Landlord shall have the option to pursue any one
or more of the following remedies without any, prior notice or demand to Tenant:

 

  (i) Terminate this Lease without the need of any Court order, in which event
Tenant shall surrender the Premises to Landlord, within a term of fifteen
(15) calendar days after receipt of notice.

 

  (ii) After this Lease is effectively terminated, Landlord may re-let the
Premises and receive the rent therefor. Tenant agrees to pay to Landlord all due
Rent payable thereof and any other payments due and payable in accordance with
Tenant’s obligations under this Lease, plus any damages and losses incurred or
suffered by Landlord which are proven to be a direct result of Tenant’s default
and resulting early termination.

 

  (iii) Tenant agrees to reimburse Landlord, against the corresponding invoices
and/or receipts, on demand for expenses which Landlord may incur in thus
effecting compliance with Tenant’s obligations under this Lease, together with
interest thereon at the rate stated in Section 26.8 per annum from the date
expended until paid.

 

  (iv) Accelerate and declare the Rent for the entire Lease Term, subject to the
provisions of Section 2.1 and all other amounts as can reasonably be determined
due under this Lease, at once due and payable, and proceed by attachment, suit
or otherwise, to collect all amounts in the same manner as if all such amounts
due or to become due during the entire Lease Term were payable in advance by the
terms of this Lease, and neither the enforcement or collection by Landlord of
such amounts nor the payment by Tenant of such amounts shall constitute a waiver
by Landlord of any breach, existing or in the future, of any of the terms or
provisions of this Lease by Tenant or a waiver of any rights or remedies which
the Landlord may have with respect to any such breach. Notwithstanding the
foregoing, Landlord shall not collect any Rent from Tenant for the period of
time that the Premises are rented to a third party tenant when Landlord is
collecting rent from such third party tenant.

Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedies provided by law, nor shall pursuit of any remedy provided in this Lease
constitute a forfeiture or waiver of any monthly installment of Rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of

 

13



--------------------------------------------------------------------------------

the terms, provisions and covenants contained in this Lease. Failure of Landlord
to declare any default immediately upon its occurrence, or failure to enforce
one or more of Landlord’s remedies, or forbearance by Landlord to enforce one or
more of Landlord’s remedies upon an event of default shall not be deemed or
construed to constitute a waiver of default or waiver of any violation or breach
of the terms of this Lease. Pursuit of any one of the above remedies shall not
preclude pursuit by Landlord of any of the other remedies provided in this
Lease. The loss or damage that Landlord may have suffered by reason of
termination of this Lease or the deficiency from any re-letting as provided for
above shall include the expense of repossession and any repairs or needed and
reasonable remodeling undertaken by Landlord following possession in order to
restate Premises to the same condition that they held prior to this Lease.

ARTICLE 17.

ESTOPPEL CERTIFICATE

Tenant agrees that from time to time upon not less than ten (10) calendar days
prior request by Landlord, or the holder of any First Mortgage or any ground
lessor, Tenant (or any permitted assignee, subtenant, licensee, concessionaire
or other occupant of the Premises claiming by, through or under Tenant) will
deliver to Landlord or to the holder of any First Mortgage or ground lessor, a
statement in writing signed by Tenant certifying (a) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease as modified is in full force and effect and identifying the
modifications); (b) the date upon which Tenant began paying Rent and the dates
to which the Rent and other charges have been paid, (c) that Landlord is not in
default under any provision of this Lease, or, if in default, the nature thereof
in detail; (d) that the Premises have been completed in accordance with the
terms hereof and Tenant is in occupancy and paying Rent on a current basis with
no rental offsets or claims; (e) that there has been no prepayment of Rent other
than that provided for in this Lease; (f) that there are no actions, whether
voluntary or otherwise, pending against Tenant under the bankruptcy laws of the
United Mexican States or any State thereof, and (g) such other matters as may be
required by Landlord, the holder of the First Mortgage, or ground lessor.

ARTICLE 18.

SUBROGATION AND INSURANCE

18.1. Waiver of Subrogation. Subject to the last sentence of this section 18.1,
Landlord and Tenant agree to have all fire and extended coverage and other
property damage insurance which may be carried by either of them endorsed with a
clause providing that any release from liability of or waiver of claim for
recovery from the other party entered into in writing by the insured thereunder
prior to any loss or damage shall not affect the validity of said policy or the
right of the insured to recover thereunder and providing further that the
insurer waives all rights of subrogation which such insurer might have against
the other party. Without limiting any release or waiver of liability or recovery
set forth elsewhere in this Lease, and notwithstanding anything in this Lease
which may appear to be to the contrary, each of the parties hereto waives all
claims for recovery from the other party for any loss or damage to any of its
property insured under valid and collectible insurance policies to the extent of
any recovery collectible under such insurance policies. Notwithstanding the
foregoing or anything contained in this Lease to the contrary, any release or
any waiver of claims shall not be operative, nor shall the foregoing
endorsements be required, in any case where the effect of such release or waiver
is to invalidate insurance coverage or invalidate the right of the insured to
recover thereunder or increase the cost thereof (provided that in the case of
increased cost the other party shall have the right, within ten (10) calendar
days following written notice, to pay such increased cost keeping such release
or waiver in full force and effect).

18.2. Tenant’s Insurance. Tenant shall carry insurance during the entire Term
hereof with terms, coverages and in companies having a Best’s Rating of at Least
A and otherwise satisfactory to Landlord and/or the First Mortgagee and with
such increases in limits as Landlord and/or the First Mortgagee may from time to
time request, but initially Tenant shall maintain the following coverages in the
following amounts:

(a) Insurance against fire, sprinkler leakage, vandalism, and the extended
coverage perils for the full replacement cost of all additions, improvements and
alterations to the Premises owned or made by Tenant, if any, and of all office
furniture, trade fixtures, office equipment, merchandise and all other items of
Tenant’s property on the Premises, with loss or damage payable to Landlord and
Tenant as their interests may appear.

 

14



--------------------------------------------------------------------------------

(b) Comprehensive public liability and property damage insurance with not less
than USD two million ($2,000,000) dollars, combined single limit for both bodily
injury and property damage, with loss or damage payable to Landlord and Tenant
as their interests may appear.

18.2.1 Landlord’s Insurance. As part of the expenses under Section 3.5 herein
Landlord shall carry property damage insurance for the Building, during the
entire Term hereof with terms, coverage and in companies having a Best’s Rating
of at Least A. Tenant hereby agrees to reimburse the cost of such insurance to
Landlord, within fifteen (15) days of demand by Landlord and receipt of a copy
of the invoice. Alternatively, Tenant may procure and obtain such property
insurance directly, under terms, coverage and from companies having a Best’s
Rating of at Least A, all to Landlord’s sole satisfaction.

18.3. Certificates of Insurance. Tenant shall, prior to the commencement of the
Term, furnish to Landlord copies of policies or certificates evidencing such
coverage, which policies or certificates shall state that such insurance
coverage may not be reduced, cancelled or not renewed without at least thirty
(30) calendar days prior written notice to Landlord and Tenant (unless such
cancellation is due to nonpayment of premium, and in that case only ten
(10) calendar days’ prior written notice shall be sufficient).

18.4. Compliance with Requirements. Tenant shall comply with all applicable laws
and ordinances, all orders and decrees of court and all requirements of other
governmental authority, and shall not directly or indirectly make any use of the
Premises which may thereby be prohibited or be dangerous to person or property
or which may jeopardize any insurance coverage, or may increase the cost of
insurance or require additional insurance coverage. Tenant covenants, represents
and warrants that Tenant and every person working on behalf of Tenant from the
Premises that is required by Mexican law to be registered with and covered by
the provisions of the Mexican Social Security Institute laws and regulations
(IMSS) shall be so registered during the Term of this Lease, with the effect
that such covenant, representation and warranty operate as a release of Landlord
for, and agreement by Tenant to indemnify, defend and hold Landlord harmless
from and against any liability or obligation of any kind with respect to
job-related injury, illness or death, or any other claim covered by IMSS.

ARTICLE 19.

NONWAIVER

No waiver of any condition expressed in this Lease shall be implied by any
neglect of any of the parties to enforce any remedy on account of the violation
of such condition whether or not such violation be continued or repeated
subsequently, and no express waiver shall affect any condition other than the
one specified in such waiver and that one only for the time and in the manner
specifically stated. It is also agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any moneys due, and the payment of said moneys
shall not waive or affect said notice, suit or judgment.

ARTICLE 20.

TENANT - CORPORATION OR PARTNERSHIP

In case Tenant is a corporation, Tenant (a) represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Tenant and constitutes the valid and binding agreement of Tenant in accordance
with the terms hereof. In case Tenant is a partnership, Tenant represents and
warrants that all of the persons who are general or managing partners in said
partnership have executed this Lease on behalf of Tenant, or that this Lease has
been executed and delivered pursuant to and in conformity with a valid and
effective authorization therefor by all of the general or managing partners of
such partnership, and is and constitutes the valid and binding agreement of the
partnership and each and every partner therein in accordance with its terms.

 

15



--------------------------------------------------------------------------------

ARTICLE 21.

REAL ESTATE BROKERS

Landlord and Tenant each represent and warrant to the other, that except for
Octavio MacFarland/NAI Mexico (the “Broker”), which fees shall be paid entirely
by Landlord, there are no other brokers, agents, finders or other parties with
whom they have dealt who may be entitled to any commission or fee with respect
to this Lease or the Premises or the Property. Landlord and Tenant each agree to
indemnify and hold the other party harmless from any claim, demand, cost or
liability, including, without limitation, attorneys’ fees and expenses, asserted
by any party based upon dealings with that party. Landlord represents that the
commission agreement between Landlord and Broker does not provide for the
payment of any fees for any lease extensions or expansions of the Property.
Furthermore, the commissions and fees to be paid now or in the future by
Landlord to Broker are and shall be standard and customary.

ARTICLE 22

NOTICES

All notices and demands required or desired to be given by either party to the
other with respect to this Lease or the Premises shall be in writing and shall
be delivered personally or sent by overnight courier service, prepaid return
receipt requested, postage prepaid, and addressed as herein provided.

Notices to or demands upon Tenant shall be addressed to Tenant at:

Invensys Electronica Reynosa

Ave. Industrial Rio San Juan, Manzana 9.

Reynosa, Tamaulipas

Attention: Plant Manager

With a copy (without constituting notice) to:

Sesma, Sesma & Mc Neese, S.C.

Idaho No. 14

Col. Nápoles

03810 México, D.F.

Attention: Pablo Isla Vázquez

Notices to or demands upon Landlord shall be addressed to Landlord at:

4030 W. Braker Lane

Building 2-100

Austin, Texas 78759

Attention: General Counsel

With a copy (without constituting notice) to:

Martin & Drought PC

300 Convent St. 25th floor

San Antonio, Texas 78205

Attention: Jorge A. Garcia

 

16



--------------------------------------------------------------------------------

Notices and demands shall be deemed given and served (a) upon receipt or
refusal, if delivered personally or (b) upon proof of receipt is delivered after
deposit with an overnight courier service. Either party may change its address
for receipt of notices by giving notice of such change to the other party in
accordance herewith.

ARTICLE 23.

ENVIRONMENTAL MATTERS

23.1. Defined Terms.

(a) “Environmental Law” shall mean and include all Mexican federal, state and
local statutes, ordinances, regulations, and rules (without regard to or
incorporation by reference of, the laws of any other state, country or
jurisdiction, including without limitation, United States of America federal or
state laws) relating to environmental quality, health, safety, contamination and
clean-up, including, without limitation, the Mexican General Law of Ecological
Balance and Environmental Protection, Regulations of the General Law of
Ecological Balance and Environmental Protection Regarding Environmental Impact,
Prevention and Control of Air Pollution and of Hazardous Waste, Official Mexican
Standards, International Treaties and Guidelines issued by the National
Institute of Ecology of Mexico and all state and local counterparts thereto, and
any regulations or policies promulgated or issued there under, as now or at any
time hereafter in effect, Environmental Laws shall also include all state,
regional, county, municipal, and other local laws, regulations, and ordinances
insofar as they are equivalent or similar to the federal laws recited above or
purport to regulate Hazardous Materials.

(b) “Hazardous Materials” shall mean and include the following, including
mixtures thereof: any hazardous substance, pollutant, contaminant, waste,
by-product, or constituent regulated under Environmental Law.

(c) “Manage” means to generate, manufacture, process, treat, store, use, re-use,
refine, recycle, reclaim, blend or burn for energy recovery, incinerate,
accumulate speculatively, transport, transfer, dispose of, or abandon Hazardous
Materials.

(d) “Release” or “Released” shall mean any actual unlawful levels of spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, or disposing of Hazardous Materials into the environment, as
“environment” is defined in the Environmental Law.

(e) “Response” or “Respond” shall mean action taken in compliance with
Environmental Laws to correct, remove, remediate, cleanup, prevent, mitigate,
monitor, evaluate, investigate, assess, or abate the Release of a Hazardous
Material.

23.2. Landlord’s Representations and Obligations. Landlord represents and
warrants to the best of its knowledge and without further inquiry, that any
handling, transportation, storage, treatment or usage of Hazardous Materials
that has occurred on the Premises during its ownership of the Premises has been
materially in compliance with all applicable federal, state and local laws,
regulations and ordinances. Landlord further represents and warrants to the best
of its knowledge and without further inquiry that no material leak, spill,
discharge, emission or disposal of Hazardous Materials has occurred on or from
the Premises during its ownership of the Premises and that the soil,
groundwater, and soil vapor on or under the Premises is free of Hazardous
Materials as of the date hereof. Landlord agrees to indemnify, defend and hold
Tenant and its officers, partners, members, managers, directors, shareholders,
employees, invitees and agents harmless from any claims, judgments, damages,
fines, penalties, costs (including attorney, consultant and expert fees and
costs), liabilities (including sums paid in settlement of claims) and losses
(collectively, “Claims”) which arise during the lease term in connection with
the presence of Hazardous Materials in the soil, groundwater or soil vapor on or
under the Premises resulting form Landlord’s actions or omissions (or those of
Landlord’s officers, employees, invitees or agents), (or those of Landlord’s
officers, employees, invitees or agents), unless such Hazardous Materials are
present solely as the result of the acts or omissions of Tenant, or its
officers, employees, invitees or agents. Without limiting the generality of the
foregoing, and notwithstanding anything in this Lease to the contrary, this
indemnification obligation of Landlord shall survive the expiration or earlier
termination of the lease term (including, without limitation, any termination of
this Lease permitted by the terms of this Section 23.2) and specifically covers
costs incurred in connection with any investigation of site conditions and any
cleanup, remedial, removal or restoration work required by any federal, state or
local

 

17



--------------------------------------------------------------------------------

governmental agency or political subdivision because of the presence of
Hazardous Materials in the soil, groundwater or soil vapor on or under the
Premises, unless the Hazardous Materials are present as the result of the acts
or omissions of Tenant, or its officers, agents or employees. Notwithstanding
anything to the contrary herein, Tenant shall not begin any investigation of
site conditions or any cleanup, remedial, removal or restoration, without first
obtaining prior written consent from Landlord.

Landlord has delivered Tenant, prior to this date, with a copy of administrative
ruling PFPA/34.2/2C.27.1/09/380 dated June 22, 2009 issued by Mexico’s
environmental agency, enforcement office (Procuraduria Federal de Proteccion al
Ambiente, Delegacion Tamaulipas) confirming, among other items, that the
inspection conducted by such agency at the Premises on June 10, 2009 did not
find any violation of any Environmental Laws. The entire contents of such ruling
are included herein by reference.

Within 60 (sixty) days following the commencement of Tenant’s Beneficial
Occupancy of the Premises, Tenant shall deliver to Landlord, a Phase I and a
Phase II Environmental Site Assessments as per (ASTM) American Society for
Testing and Material Standards and requirements established in the Environmental
Laws, specifically the requirements established in the Regulations of the
General Law for the Prevention and Integral Management of Waste (such Phase I
and Phase II assessments being collectively referred to hereinafter as the
“Baseline Study”) to be performed by a licensed environmental consultant
selected jointly by the Landlord and Tenant, the cost of which Baseline Study
shall be borne by Tenant, the scope of which shall be agreed by both the
Landlord and the Tenant, the results of which Baseline Study shall be provided
simultaneously to the Landlord and the Tenant; with such Baseline Study setting
forth the baseline for the environmental condition of the Premises (to the
extent of its scope), and the required environmental condition of the Premises
at the expiration of the Lease term being provided herein below.

Landlord and Tenant agree to act promptly, in good faith and in a commercially
reasonable fashion in mutually establishing the scope of the Baseline Study and
in jointly selecting the licensed environmental consultant to perform the
Baseline Study.

In the event that the Baseline Study reports the existence of Hazardous
Materials at the Premises in levels that exceed the standards permitted under
Environmental Law, Landlord shall be given the opportunity to assess the
environmental clean up and at its sole discretion decide whether or not to begin
clean-up and remediation. Landlord shall notify Tenant in writing within ten
(10) days after the delivery to Landlord of the Baseline Study of Landlord’s
decision whether or not to undertake such clean-up and remediation (“Landlord’s
Remediation Notice”). If Landlord decides not to undertake any clean-up and
remediation or if Landlord’s proposed clean up and remediation actions threaten
to delay or affect Tenant’s possession and use of the Premises, in Tenant’s sole
discretion, Tenant shall have the right, exercisable by written notice to
Landlord within 15 (fifteen) days after delivery to Tenant of Landlord’s
Remediation Notice to terminate this Lease, effective no later than 5 (five)
days from the date such notice is given to Landlord, and thereafter, neither
party shall have any further obligations or liabilities hereunder (except those
obligations and liabilities which expressly survive the expiration or earlier
termination of this Lease). Landlord shall use commercially reasonable efforts
not to disturb Tenant’s business operations during any period of clean-up and
remediation.

Notwithstanding anything to the contrary herein, the Baseline Study shall remain
confidential, and the parties shall be forbidden from disclosing its contents to
any third party, without the other party’s prior written consent.

23.3 Tenant’s Obligations with respect to Environmental Matters. During the term
of this Lease, (a) Tenant shall at its own cost comply with all Environmental
Laws related to Tenant’s use and occupancy of the Premises; (b) Tenant shall not
conduct or authorize the handling, and management of any unlawful levels of
Hazardous Materials on the Premises, including installation of any underground
storage tanks, without prior written disclosure to and approval by the Landlord;
(c) Tenant shall not take any action that would subject the Premises to permit
requirements under Environmental Law for storage, treatment, or disposal of
Hazardous Materials; (d) Tenant shall not dispose of Hazardous Materials in
dumpsters provided by Landlord for Tenant use; (e) Tenant shall not discharge
Hazardous Materials into any drains or sewers on the Property; (f) Tenant shall
not cause or allow any of Tenant’s officers, invitees, employees or agents to
cause the Release of any Hazardous Materials on, to, or from the Property; and
(g) Tenant shall at its own cost arrange for the lawful transportation and
off-site disposal of all Hazardous Materials that it generates; and (h) Tenant
will not be responsible for Hazardous Materials or other environmental matters
or problems attributable to Landlord, or any other third party, other than
Tenant’s officers, invitees, employees or agents.

 

18



--------------------------------------------------------------------------------

23.4. Copies of Notices. During the Term of this Lease, Tenant shall promptly
provide Landlord with copies of all summons, citations, directives, information
inquiries or requests, notices of potential responsibility, notices of violation
or deficiency, orders or decrees, Claims, complaints, investigations, judgments,
letters, notices of environmental liens or response actions in progress, and
other communications, written or oral, actual or threatened, from any federal,
state, or local agency or authority, whether environmental or not, or any other
entity or individual, concerning (a) any Release of a Hazardous Material on, to,
or from the Premises; (b) the imposition of any lien on the Premises as a result
of the presence of any Hazardous Materials at, in or under the Premises; or
(c) any alleged violation of or responsibility under Environmental Laws. Upon
reasonable prior written notice to Tenant, Landlord and Landlord’s and employees
shall have the right, at their sole cost and expense, to enter the Premises and
conduct appropriate inspections or tests in order to determine Tenant’s
compliance with Environmental Laws; and Landlord covenants and agrees to use
commercially reasonably efforts not to disrupt Tenant’s business operations at
the Premises during the course of any such inspections or tests. If such
inspections or tests reveal any violation by Tenant of the terms of this Article
23 Tenant shall be responsible for the actual and reasonable cost of all such
inspections or tests, in addition to all other sums otherwise due hereunder. In
addition, upon reasonable prior written notice to Tenant, Landlord and its
agents and representatives shall have access to the Premises and to the books
and records of the Tenant relating to Hazardous Materials and any occupant of
the Premises claiming by, through or under the Tenant for the purpose of
ascertaining the nature of the activities conducted thereon and to determine the
type, kind and quantity of all products, materials and substances brought onto
the Premises or produced thereon.

23.5. Indemnification. Tenant shall indemnify, defend, and hold harmless
Landlord, its beneficiaries, its lenders, any managing agents and leasing agents
of the Premises, and their respective members, shareholders, managers agents,
partners, officers, directors, and employees from all Claims arising from or
attributable to: (a) the presence of Hazardous Materials in, at or on the
Premises or the subsurface thereof in violation of any Environmental Laws which
is solely the result of acts or omissions of Tenant, its officers, invitees,
employees, or agents; provided however, in no event shall Tenant have any
remediation obligations except as and to the extent required by Environmental
Laws and to return the Premises to their condition prior to the presence of
Hazardous Materials, as required pursuant to applicable Environmental Laws for
industrial properties as determined by licensed environmental consultant
selected by both Tenant and Landlord, or (b) any breach by Tenant of any of its
warranties, representations or covenants in this section. Tenant’s obligations
hereunder shall survive the expiration or earlier termination of this Lease.
Without limiting the generality of the foregoing, and notwithstanding anything
in this Lease to the contrary, this indemnification obligation of Tenant shall
survive the expiration or earlier termination of the lease term and specifically
covers costs incurred in connection with any investigation of site conditions
and any cleanup, remedial, removal or restoration work required by any federal,
state or local governmental agency or political subdivision because of the
presence of Hazardous Materials in the soil, groundwater or soil vapor on or
under the Premises, unless the Hazardous Materials are present as the result of
the acts or omissions of Landlord, or its officers, invitees, agents or
employees.

23.6 Site Abandonment/Closure of Operations. Prior to Tenant’s delivery of the
Premises to Landlord, Tenant shall deliver to Landlord, a Certified Copy of a
Site Abandonment/Closure of Installation Ruling, or such other applicable ruling
or other requirement then required under such circumstances, from the Mexican
Environmental Authority (the “Ruling”), to the extent applicable under the
Environmental Laws, with such Ruling certifying that there are no outstanding
environmental procedures pending at the Premises or existing Hazardous Materials
at the Premises which are required to be removed, treated, remediated, or
otherwise handled or attended to in any manner under applicable Legal
Requirements or Environmental Laws. In case such Ruling, points out the
existence of either outstanding environmental procedures pending at the Premises
or existing Hazardous Materials at the Property, then Tenant shall diligently
and immediately repair such situation, without impairing its liability for
damages in favor of Landlord, to the extent provided herein. Tenant shall not be
responsible for any cleanup or remediation with respect to any outstanding
environmental procedures pending at the Premises or Hazardous Materials not
caused by a Release by Tenant’s actions or omissions, including those of its
officers, members, managers, directors, shareholders, employees, agents and
invitees.

Furthermore, within 15 (fifteen) days prior to the expiration of the Lease term,
or 15 (fifteen) days prior to Tenant’s delivery of the Premises to Landlord
assuming an early termination of this Lease, with the understanding that Tenant

 

19



--------------------------------------------------------------------------------

must notify Landlord of such early termination as provided under this Lease,
Landlord shall commission an updated study to be performed by the same licensed
environmental consultant selected jointly by Tenant and the Landlord (the “Third
Party Independent Expert”) to perform the Baseline Study (the “Updated Study”),
the cost of which shall be borne by Landlord. The scope of the Updated Study
shall be the same as the Baseline Study unless Landlord and Tenant agree
otherwise. Landlord shall use commercially reasonable efforts to ensure that the
Updated Study is completed within sixty (60) days after the expiration of the
Lease term. Upon completion of the Updated Study, the results shall be delivered
simultaneously to the Landlord and the Tenant. In case the Updated Study
indicates that there are no unlawful levels of Hazardous Materials at the
Premises that were not previously identified in the Baseline Study, Tenant shall
have no further obligations or liability under this Section 23.6. In case the
Updated Study determines the existence of unlawful levels of Hazardous Materials
in, at or under the Premises, and such are caused solely by a Release by
Tenant’s actions or omissions, then Tenant shall diligently repair such
situation as determined by the Third Party Independent Expert, without impairing
its liability for damages in favor of Landlord to a level in compliance with
applicable law.

The scope of the Updated Study shall include the Third Party Independent
Expert’s determination on whether any portion of the Premises is unable to be
leased or occupied, as per applicable laws, and for purposes of this paragraph.
If, solely as a result of Tenant’s Release of Hazardous Materials at the
Premises, which includes Tenant’s actions or omissions, and those of its
officers, members, managers, directors, shareholders, employees, agents and
invitees, the Building or any portion thereof is not able to be leased or
occupied, as determined by the Third Party Independent Expert, under applicable
laws and based on the results of the Updated Study, then Tenant shall pay to
Landlord the monthly Base Rent and other costs and expenses payable by Tenant
under the Lease at the rates payable during the last month of the Lease term
(the “Rent and Expenses Payable During Remediation”), commencing on day thirty
(30) from the receipt of the Updated Study determination and continuing until
such Premises have been remediated to a level in compliance with applicable law
. For clarification purposes, Tenant shall not be required to pay Landlord the
Rent and Expenses Payable During Remediation, during the first thirty (30) days
from the expiration of the Lease term (the “30 day Grace Period”), furthermore,
after the 30 day Grace Period, Tenant shall pay Landlord the full Rent and
Expenses Payable During Remediation for the entire surface area of the Building,
irrespective of the area being actually subject to the remediation.

The Rent and Expenses Payable During Remediation shall be paid, on an monthly
basis, in advance, and for a maximum period of twelve (12) months. However,
Tenant’s duty to remediate the Premises shall not cease until the Premises have
actually been remediated from Tenant’s Release of Hazardous Materials to levels
in compliance with applicable law, as determined by the Third Party Independent
Expert.

Tenant shall be responsible, at its sole cost and expense, to obtain all
environmental permits, licenses and authorizations required (if applicable and
required by applicable Environmental Laws and Legal Requirements) to operate in
the Premises.

ARTICLE 24.

SECURITY DEPOSIT

24.1. Security Deposit. The parties agree that there will be no security deposit
required for this Lease.

 

20



--------------------------------------------------------------------------------

ARTICLE 25.

TITLE AND COVENANT AGAINST LIENS

Landlord’s title is and always shall be paramount to the title of Tenant and
nothing in this Lease contained shall empower Tenant to do any act which can,
shall or may encumber the title of Landlord. Tenant covenants and agrees not to
suffer or permit any lien of mechanics or material men to be placed upon or
against the Premises, the Building, the Land or against Tenant’s leasehold
interest in the Premises and, in case of any such lien attaching, to immediately
pay and remove same. Tenant has no authority or power to cause or permit any
lien or encumbrance of any kind whatsoever, whether created by act of Tenant,
operation of law or otherwise, to attach to or be placed upon the Premises, the
Building or the Land, and any and all liens and encumbrances created by Tenant
shall attach only to Tenant’s interest in the Premises. If any such liens so
attach and Tenant fails to pay and remove same within ten (10) calendar days,
Landlord, at its election, may pay and satisfy the same and in such event the
sums so paid by Landlord, with interest from the date of payment at the default
rate set forth for amounts owed Landlord by Tenant. Such sums shall be deemed to
be additional rent due and payable by Tenant at once without notice or demand.

ARTICLE 26.

MISCELLANEOUS

26.1. Successors and Assigns. Each provision of this Lease shall extend to and
shall bind and inure to the benefit not only of Landlord and Tenant, but also
their respective heirs, legal representatives, successors and assigns, but this
provision shall not operate to permit any transfer, assignment, mortgage,
encumbrance, lien, charge, or subletting contrary to the provisions of this
Lease.

26.2. Modifications in Writing. No modification, waiver or amendment of this
Lease or of any of its conditions or provisions shall be binding upon any party
unless in writing signed by both parties.

26.3. Severability. The invalidity of any provision of this Lease shall not
impair or affect in any manner the validity, enforceability or effect of the
rest of this Lease.

26.4. Entire Agreement. All understandings and agreements, oral or written,
heretofore made between the parties hereto are merged in this Lease, which alone
fully and completely expresses the agreement between Landlord (and its
beneficiary, if any, and their agents) and Tenant with regards to the subject
matter thereof.

26.5. Prevailing Party. In the event of any litigation between Landlord and
Tenant with respect to this Lease, the prevailing party in such litigation shall
be entitled to reimbursement by the non-prevailing party of all reasonable
costs, charges and expenses incurred by the prevailing party in such litigation,
including the reasonable fees and reasonable out-of-pocket expenses of counsel,
agents and others retained by the prevailing party.

26.6. Governing Law. For any issue in connection with the construction,
validity, execution, and fulfillment hereof, the parties agree to be subject to
the laws of the state of Tamaulipas, Mexico (the State’s Civil Code). The
parties hereby expressly agree that any references in this Lease to any laws,
rules, principles, ordinances, policies, regulations and orders, shall be
interpreted for all purposes hereunder as being exclusive references to the laws
of the state of Tamaulipas, Mexico (the State’s Civil Code) and, in a broader
sense, to the laws of the United Mexican States. In the event of any controversy
that may arise, the parties are bound to try to solve it by means of mediation,
to be carried out within a term of 30 (thirty) calendar days after the arising
of any controversy or dispute. If after such term has elapsed, the parties have
not reached an agreement, such controversy shall be solved pursuant to the
provisions of the State’s Civil Code, and by the competent courts of Reynosa,
Tamaulipas, Mexico. The parties hereto expressly waive any other jurisdiction
that may correspond to them due to any reason whatsoever.

26.7. Translation. Landlord and Tenant agree that this Lease is being executed
in an English version, and that for all intended purposes it constitutes a
valid, binding and enforcing contract on the parties hereto. The English version
shall be signed by the parties hereto with one (1) witness for each party, and
without any further formality or notarization. Furthermore, the parties covenant
and agree to have this English version translated into Spanish and

 

21



--------------------------------------------------------------------------------

Landlord and Tenant shall execute the Spanish version no later than thirty
(30) calendar days from the effective date of execution of the English version,
but with effective date as provided in the English version. The Spanish version
shall be executed in at least duplicate originals in the presence of a Mexican
Notary Public, or as otherwise agreed to by the parties. All expenses in
connection with the ratification of this Lease before a Notary Public shall be
split by equally between the parties. In case of any conflict between the
English and the Spanish versions, the English version shall prevail so long as a
lawsuit has not yet been filed / commenced. Upon the filing / commencement of
any lawsuit / litigation, the Spanish version shall prevail. Notwithstanding the
foregoing, if the Spanish version is not executed for any reason, the English
version shall remain as a valid, binding and enforcing contract on the parties
hereto.

26.8 Default Rate of Interest. All amounts (including, without limitation, Base
Rent and Rent Adjustments) owed by Tenant to Landlord pursuant to any provision
of this Lease shall bear interest from the date due until paid in full at 5% per
annum not to exceed the highest rate permitted by applicable law.

26.9 Force Majeure. If Landlord fails to timely perform any of the terms,
covenants and conditions of this Lease on Landlord’s part to be performed and
such failure is due in whole or in part to any strike, lockout, labor trouble,
civil disorder, inability to procure materials, failure of power, restrictive
governmental laws and regulations, riots, insurrections, war, fuel shortages,
accidents, casualties, acts of God, acts caused directly or indirectly by Tenant
(or Tenant’s agents, employees, contractors, licensees or invitees) or any other
cause beyond the reasonable control of Landlord, then Landlord shall not be
deemed in default under this Lease as a result of such failure and any time for
performance by Landlord provided for herein shall be extended by the period of
delay resulting from such cause. Likewise, but excluding all monetary
obligations, if Tenant fails to timely perform any of the terms, covenants and
conditions of this Lease on Tenant’s part to be performed and such failure is
due in whole or in part to any strike, lockout, labor trouble, civil disorder,
inability to procure materials, failure of power, restrictive governmental laws
and regulations, riots, insurrections, war, fuel shortages, accidents,
casualties, acts of God, acts caused directly or indirectly by Landlord (or
Landlord’s agents, employees, contractors, licensees or invitees) or any other
cause beyond the reasonable control of Tenant, then Tenant shall not be deemed
in default under this Lease as a result of such failure and any time for
performance by Tenant provided for herein shall be extended by the period of
delay resulting from such cause.

26.10. Financial Statements. After the expiration of ninety (90) calendar days
following the end of any of Tenant’s fiscal years, Tenant shall within thirty
(30) calendar days after Landlord’s written request deliver to Landlord a copy
of Tenant’s financial statements for such fiscal year prepared by a certified
public accounting firm in accordance with generally accepted accounting
principles. Landlord binds itself to keep the confidentiality of said financial
statements and any other information provided by the Tenant during the Term and
after the end of the Term, including any of its extensions.

26.11. Recording. Tenant may, at its own cost and risk record this Lease or any
short form or memorandum thereof.

26.12. Signs and Advertisements. Tenant shall comply with rules and regulations
(CC & R’s) of Del Norte Industrial Park provided for in Exhibit E attached
hereto. Tenant shall repair, paint, and/or replace any portion of the Premises
or the Building damaged or altered as a result of its signage when it is removed
(including, without limitation, any discoloration of the Building). Any and all
signs placed, installed or attached to the Premises or the Building pursuant to
the terms of this paragraph, shall be done at Tenant’s sole cost and expense.

26.13 Sale of the Premises. In the event of a sale or conveyance by Landlord (or
any party comprising Landlord) of all or any part of the Premises, and
notwithstanding anything contained in this Lease to the contrary, the same shall
operate to release Landlord (or such party) from any and all future liability
upon any of the covenants or conditions, express or implied, herein contained in
favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord (or such party) with
respect to any liability of Landlord (or such party) accruing after such sale or
conveyance.

26.14 Late Charges. If any payment due under the Lease is not received on,
before, or five days after the due date, Landlord may to the extent allowed by
law, impose a late charge on any late payments in an amount equal to Five
percent (5%) of the past due amount (“Late Charge”). A Late Charge may be
imposed only once on each past due amount. Any Late Charge will be in addition
to Landlord’s other remedies for nonpayment of rent.

 

22



--------------------------------------------------------------------------------

26.15. Guaranty. SIEBE, INC. shall guarantee the payment of all indebtedness
(including all rents and other sums of any kind payable by Tenant under this
Lease) and obligations of any kind payable by Tenant under this Lease, pursuant
to a guaranty in the form attached hereto as Exhibit G and made a part hereof
for all purposes, which guaranty shall be executed and delivered by such
Guarantor to Landlord on or before the date of this Lease and as a condition to
the effectiveness of this Lease.

26.16. Definition of Tenant. The word “Tenant” whenever used herein shall be
construed to mean Tenants or any one or more of them in all cases where there is
more than one Tenant; and the necessary grammatical changes required to make the
provisions hereof apply either to corporations or other organizations,
partnerships or other entities, or individuals, shall in all cases be assumed as
though in each case fully expressed.

26.17. Definition of Landlord. The term “Landlord” as used in this Lease means
only the owner or owners at the time being of the Building so that in the event
of any assignment, conveyance or sale, once or successively, of the Building, or
any assignment of this Lease by Landlord, said Landlord making such sale,
conveyance or assignment shall be and hereby is entirely freed and relieved of
all covenants and obligations of Landlord hereunder accruing after such sale,
conveyance or assignment, and Tenant agrees to look solely to such purchaser,
grantee or assignee with respect thereto. This Lease shall not be affected by
any such assignment, conveyance or sale, and Tenant agrees to attorn to the
purchaser, grantee or assignee.

26.18. Time of Essence. Time is of the essence of this Lease and of all
provisions hereof.

26.19. Headings. The headings of Articles and Sections are for convenience only
and do not limit, expand or construe the contents of the Sections.

ARTICLE 27.

OPTION TO EXTEND.

(a) Provided Tenant is not then in default hereunder, Tenant shall have the
option to extend the Term of this Lease for the following extended terms:

(i) An additional term of five (5) years (“First Extended Term”) commencing on
the day immediately following the Expiration Date of the initial Term of this
Lease (the “First Extended Term Commencement Date”); and

(ii) Provided the Term has been extended for the First Extended Term, an
additional term of five (5) years (“Second Extended Term”) commencing on the day
immediately following the end of the First Extended Term (the “Second Extended
Term Commencement Date”).

Each of the First Extended Term Commencement Date and the Second Extended Term
Commencement Date is herein called an “Extended Term Commencement Date.”

(b) Each option to extend shall be exercisable by written notice from Tenant to
Landlord of Tenant’s intent to exercise its election for said option given not
later than the date which is Nine (9) months prior to the pertinent Extended
Term Commencement Date and not earlier than the date which is fourteen
(14) months prior to the pertinent Extended Term Commencement Date. If Tenant
fails to timely give notice of its intent to exercise the applicable option,
said option shall thereupon expire and, if the notice of intent to exercise an
applicable option is not timely given or if given but subsequently rescinded in
accordance with subsection (e) below, the option to extend for any subsequent
extension terms as described above shall also thereupon expire. The option to
extend is intended only for the benefit of Tenant and may only be exercised by
it if the Premises are occupied by Tenant and it has not assigned this Lease or
sublet any portion of the Premises, unless assignee is a subsidiary of Invensys
or if and as allowed hereunder. Without limitation of the foregoing, no
sublessee or assignee shall be entitled to exercise any right hereunder.

 

23



--------------------------------------------------------------------------------

(c) Rent per square foot of rentable area of the Premises payable during the
First Extended Term and during the Second Extended Term shall be equal to 95%
Prevailing Market Rate (as hereinafter defined) if no broker is involved in
transaction and 100% of Prevailing Market Rent if a broker is involved with
respect to each the First Extended Term, and the Second Extended Term. Landlord
shall, in response to and within thirty (30) days of Landlord’s receipt of
Tenant’s notice of intent to exercise the option for the First Extended Term,
and if applicable for the Second Extended Term, provide Tenant with its
determination of the Prevailing Market Rate. The term “Prevailing Market Rate”
shall mean the then prevailing annual rental rate per square foot of rentable
area, as reasonably determined in good faith by Landlord, for space in
comparable buildings in the Reynosa Park area which has been built out for
occupancy, comparable in area and location to the space of which such rental
rate is being determined, being leased for a duration comparable to the First
Extended Term and the Second Extended Term for terms commencing on or about the
Extended Term Commencement Date for the First Extended Term and the Second
Extended Term. The determination of the Prevailing Market Rate shall take into
consideration rental concessions and abatements, the “as is” condition of the
Premises, moving expense reimbursements, base years for escalation purposes,
other adjustments to base rental, and other comparable factors. The components
of the Prevailing Market Rate may include, among the other then prevailing
components of rent: a fixed annual rent (such as Base Rent), real estate taxes
and other expenses and increases to adjust for inflation.

(d) Not later than thirty (30) days after Landlord’s notice to Tenant of the
Prevailing Market Rate (for either the First Extended Term and the Second
Extended Term), Tenant and Landlord shall execute the extension amendment.

(e) The parties will in mutual agreement and in good faith agree on all
conditions necessary concerning each Extended Term Commencement Date.

ARTICLE 28.

RIGHT OF FIRST REFUSAL

Provided Tenant is not in default hereunder, during the term of the Lease,
Tenant shall have the right of first refusal to purchase the Premises. If
Landlord procures a buyer for the Premises, Landlord shall notify Tenant, of
Landlord’s intent to sell, together with evidence that the offer is a legitimate
tender for the property, and which includes the purchase price, terms,
conditions and type of transfer (the “Offer”). Tenant shall have ten (10) days
to match Landlord’s Offer, by notice in writing to Landlord accompanied with a
certified check for five percent (5%) of the purchase price, as earnest money.
The closing shall occur within the next thirty (30) days. Failure by Tenant to
comply with any of the terms herein shall be construed as Tenant’s rejection of
the Offer, and Landlord may proceed to sell and transfer the Premises to any
other third party, under the same terms of the Offer. If closing should not
occur within the thirty (30) day term established above and the parties fail to
reach a purchase agreement, Landlord shall immediately reimburse Tenant with a
certified check for the five percent (5%) of the purchase price which was
deposited by Tenant with Landlord as earnest money.

ARTICLE 29.

RIGHT TO EXPAND

Provided Tenant is not in default hereunder, during the term of the Lease,
Tenant shall have the exclusive option to expand on the Building and may do so,
if at Tenant’s sole expense, without incurring any increase in rent. The parties
will in mutual agreement and in good faith agree on all terms and conditions
necessary concerning the expansion of the Building. Notwithstanding anything to
the contrary, Landlord makes no representation, covenant or commitment to pay
for any Building expansion.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed in
duplicate originals, each in the presence of a witness, in different locations
and dates but with Effective Date as of the date that Landlord executes this
Lease.

 

    Witness:  

/s/ Lu Shannon

Lu Shannon

Print Name       Witness:  

 

 

Print Name

LANDLORD: Entorian Technologies Mexico, S. de R.L. de C.V. Signature:  

/s/ Stephanie Lucie

By (Print Name):  

Stephanie Lucie

Its:  

Vice President

TENANT: Invensys Electronica Reynosa, S. de R.L. de C.V. Signature:  

/s/ Pablo Manuel López Pérez

By (Print Name):  

Pablo Manuel López Pérez

Its:  

General Manager

Date of signature:  

08/01/2009


 

25